Citation Nr: 1535590	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  09-09 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 through March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This matter is now appropriately before the RO in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at  a December 2012 Travel Board hearing.  A transcript of this testimony is associated with the record.

This matter was previously remanded by the Board in July 2013, June 2014, and February 2015 for further evidentiary development.

The issues of entitlement to service connection for erectile dysfunction, to include as secondary to PTSD, entitlement to compensation under 38 U.S.C.A. § 1151 for neck and back pain, whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back condition and neuropathy of the chest, legs, and arms, and entitlement to TDIU have been raised by the record in June 2015, May 2015, March 2014, November 2013, and December 2012 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

With respect to the Board's referral of the Veteran's claim for TDIU, the Board notes that the issue on appeal is entitlement to service connection, and not entitlement to an increased rating.  As a result, referral is appropriate, rather than remand.  See VAOPGCPREC 6-96.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted by the Veteran's representative in an August 2015 Informal Hearing Presentation, the Veteran was afforded a May 2015 VA examination, as directed by the Board's February 2015 Remand.  

As explained in the Board's February 2015 remand, the Veteran alleges that he has current disorders in both shoulders that are related etiologically to a fractured clavicle sustained after he fell while running during Advanced Infantry Training while stationed at Fort Benning, Georgia in May of 1977.  His assertion is supported by a December 2009 statement from his sister, who recalled that she observed the Veteran grabbing at his arms in pain after his return from service.

Post-service VA treatment records from July 2008 show that x-rays revealed mild osteoarthritis in both of the Veteran's shoulders. VA examinations of the Veteran's shoulders were performed in September 2013 and October 2014.  These examinations, however, are insufficient for the purpose of determining the nature and etiology of the Veteran's shoulder disorders.  In that regard, and as pointed out in the Board's previous June 2013 remand, the September 2013 VA examiner erroneously relied on the mistaken belief that x-rays performed of the Veteran's shoulder during service did not reveal any fractures.  In reality, the Board's review of the record indicated that no such x-rays were taken during service, although post-service x-rays taken in July 2008 did show mild osteoarthritis.  Accordingly, the VA examiner's opinion was insufficient and a clarifying opinion was sought in the Board's June 2014 remand.

Pursuant to the June 2014 remand, the Veteran was afforded a new VA examination of his shoulders in October 2014.  A physical examination of the shoulders revealed the presence of decreased motion in both shoulders.  Contrary to the July 2008 x-rays, x-rays performed during the VA examination apparently did not reveal any arthritis.  Still, despite the objective findings of decreased bilateral shoulder motion, the examiner did not provide a specific diagnosis pertinent to the shoulders.  Despite the non-diagnosis, the examiner still opined that the Veteran's shoulder disorder less likely than not had its onset during service or was otherwise related to active duty service.  For rationale, the examiner stated simply that there is no basis in the medical fact to support the Veteran's claim.  In the absence of an actual diagnosis, the examiner's etiology opinion is nonsensical.  Moreover, to the extent that an etiology opinion was provided at all, such opinion is not supported by adequate rationale.  In that regard, the examiner does not point to findings, facts, evidence, or medical literature which supports his conclusion that there is no basis in medical fact to support the Veteran's claim.  For these reasons, the Board found the VA examiner's October 2014 opinion to be deficient.  As a result, the Board directed a new VA examination to be performed.

Again, as pointed out by the Veteran's representative in the August 2015 Informal Hearing Presentation, the May 2015 VA examiner concluded that the Veteran's bilateral shoulder condition was less likely than not related to service.  The examiner provided the following rationale: "The history at exam, and the service medical records do not support such an assertion."  

Quite clearly, this does not constitute a well-supported rationale, and as a result, the Board finds that remand is again necessary as the May 2015 examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Further, the May 2015 VA examination clearly failed to comply with the Board's February 2015 Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he is receiving for his knees and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

 If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2. Return the claims files to an examiner of appropriate knowledge and expertise.  The claims file should not be returned to the examiner that performed the October 2014 and May 2015 examinations.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of any diagnosed bilateral shoulder condition.

For each diagnosed disorder, the examiner should also consider and address the following questions:

(a) was the current diagnosed disorder at least as likely as not (a 50 percent probability or greater) sustained by the Veteran during his active duty service?

(b) is it at least as likely as not that the current diagnosed disorder was caused by or resulted from an injury, event, or illness sustained by the Veteran during his active duty service?

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






